           Case 2:19-cv-01338-JCC-TLF Document 43 Filed 09/17/20 Page 1 of 2




1

2

3

4                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
5                                           AT TACOMA

6    PATRICK S DRAGOS,
                                                               Case No. C19-1338 JCC-TLF
7                                  Plaintiff,
            v.                                                 ORDER AMENDING
8                                                              SCHEDULING ORDER
     MICHAEL G CORNEA,
9
                                   Defendants.
10

11          Defendant moves to modify the pretrial trial scheduling order, and plaintiff does

12   not object (Dkt. 37, 40). The Court ORDERS:

13                       Event                      Current Deadline       Revised Deadline

       Expert witness disclosure                 August 19, 2020        October 19, 2020
14
       Motions related to discovery              September 17, 2020     November 6, 2020
15
       Close of discovery                        October 12, 2020       November 24, 2020
16
       Dispositive motions                       November 6, 2020       No change
17     Mediation cut-off date                    November 30, 2020      No change

18     Motions in limine                         December 3, 2020       No change

19     Agreed pretrial order                     December 23, 2020      No change

       Trial briefs, trial exhibits, and jury    January 4, 2021        No change
20     instructions
       JURY Trial                                January 11, 2021       No change
21

22
            Dated this 17th day of September, 2020.
23

24

25

     ORDER AMENDING SCHEDULING ORDER - 1
          Case 2:19-cv-01338-JCC-TLF Document 43 Filed 09/17/20 Page 2 of 2




                                             A
1

2                                            Theresa L. Fricke
                                             United States Magistrate Judge
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER AMENDING SCHEDULING ORDER - 2
